Fourth Court of Appeals
                                     San Antonio, Texas
                                           March 18, 2021

                                        No. 04-21-00046-CV

       IN RE Brad LARSEN, Rent Werx LLC D/B/A Larsen Properties and Leah Larsen,

                    From the 166th Judicial District Court, Bexar County, Texas
                                 Trial Court No. 2018-CI-10309
                         Honorable John D. Gabriel, Jr., Judge Presiding


                                           ORDER

Sitting:         Patricia O. Alvarez, Justice
                 Irene Rios, Justice
                 Lori I. Valenzuela, Justice


       Real Parties’ unopposed second motion for an extension is GRANTED. We order the
Real Parties’ response due March 22, 2021.


           It is so ORDERED March 18, 2021.


                                                                           PER CURIAM



           ATTESTED TO:__________________________
                       MICHAEL A. CRUZ,
                       CLERK OF COURT